Title: To George Washington from Robert Howe, 29 August 1780
From: Howe, Robert
To: Washington, George


                        

                            
                            Dear sir
                            Colo. Sprouts Tent Thursday morning 29 August 1780
                        
                        Since mine of this morning I have seen a Deserter who confirms very nearly the intelligence I sent your
                            Excellency in my other letter, as to the Enemy’s crossing to york Island, and by a man who come from East chester I learn
                            also that they have cross’d and then Sir Henry Clinton left Long Island the 25th Instant & went to New York these
                            circumstances tho trifling in themselves yet as they seem to Corroborate what went before I trouble you with them. I am Dear
                            sir most Respectfully yr Excellency’s most ob Ser.
                        
                            R. Howe
                        
                    